Citation Nr: 1341423	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 until September 1989, and from January 1991 until July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for PTSD.  As noted in the past remands, the Board considers the claim to be one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran withdrew his request for a hearing in a written statement received in July 2010.  

Claims of service connection for bilateral hearing loss and tinnitus have been raised by a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The prior remand instructed that the Veteran be scheduled for a new VA examination and that the claim be readjudicated.  The Board finds that VA systems list different addresses for the Veteran (See VACOLS and VBMS); the numbers to his most recent address appear to be transposed.  The February 2013 supplemental statement of the case (SSOC) was returned as undeliverable.  On remand, the AMC should determine the Veteran's correct address and then re-schedule the Veteran for a VA examination in compliance with the January 2013 Board remand.  





Accordingly, the case is REMANDED for the following action: 

1. Determine the Veteran's correct address and update all pertinent VA systems; resend any past communications to the Veteran that were returned as undeliverable.  

2. Thereafter, schedule the Veteran for a VA examination with a different examiner than the individual who conducted the June 2011 examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review, and such review should be noted in the report.  All indicated tests and studies should be conducted.  The examiner should respond to the following, after interview of the Veteran and review of all lay and medical evidence of record: 

(a) Identify all diagnoses of acquired psychiatric disorder that have been present during the course of the appeal, or since April 2008.  In particular, the examiner should indicate whether prolonged adjustment disorder or clinical depression was present at any point, to include as indicated in the July 2008 VA treatment record.  

(b) For each diagnosed disorder that has been present during the appeal, whether or not it is currently present, offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) related to the Veteran's active service, to include the conceded stressors related to hostile military or terrorist activity.  Please consider the undated report of medical history from service where the Veteran reported having had "depression or excessive worry."  

(i) If PTSD is diagnosed, the examiner should specifically identify the stressor upon which such diagnosis is predicated.  

(ii) If alcohol abuse or cannabis abuse is diagnosed, the examiner should state whether such disorder is at least as likely as not a symptom of, or was caused or aggravated by, another diagnosed acquired psychiatric disorder that is found to be related to active service.  

The examiner should provide a full rationale or explanation for each requested opinion.  All lay and medical evidence should be considered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why a response would be speculative.  

3. Thereafter, re-adjudicate the claim of service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  All theories of service connection, as well as the holding of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the case is returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

